DETAILED ACTION

A response was received on 01 June 2022.  By this response, Claims 1, 10-12, and 14 have been amended.  No claims have been added or canceled.  Claim 13 was previously withdrawn from further consideration as directed to a nonelected invention.  Claims 1-12, 14, and 18 are currently under examination in the present application.

Response to Arguments

Applicant's arguments filed 01 June 2022 have been fully considered but they are not persuasive.
Regarding the objection to the specification for failure to provide proper antecedent basis for the claimed subject matter and the rejection of Claims 1-12 and 18 under 35 U.S.C. 112(a) for failure to comply with the written description requirement, it is noted that Applicant’s arguments regarding the “POR result indicates logging information” are persuasive in light of the amendments to the claims (see pages 7-9 of the present response).  With reference to the amended limitation of encoding “using the client device private key”, Applicant’s arguments are not persuasive.  Although Applicant generally points to paragraphs 0045, 0046, 0049, and 0052 of the substitute specification for support of the amended claims (pages 7 and 8-9 of the present response), while some of these paragraphs describe using a private key to encode data, none of these paragraphs specify that this is the private key of a client device.  Therefore, there is not clear written description of the Claims 1 and 10 (and their dependents) as amended.
Regarding the rejection of Claims 1-10, 14, and 18 under 35 U.S.C. 112(a) for failure to comply with the enablement requirement, Applicant argues that the limitation of “committing, by the client, to the encoded information using data identification information” is enabled by the specification, arguing that portions of the specification describe the client device committing to the encoded data using hash functions (page 10 of the present response, citing paragraphs 0063, 0064, 0068, and 0071 of the substitute specification).  However, none of the cited paragraphs describes any of the steps taken or calculations performed as being part of a committing operation.  There is not a clear nexus between the portions of the specification relied upon and the language of the claims.  Applicant further argues that the limitation of a single batch verification procedure is enabled by the specification, arguing that portions of the specification describe verification of different log entries in one step or round (pages 10-11 of the present response, citing paragraphs 0057 and 0058 of the substitute specification).  However, none of the cited paragraphs describes any of the steps taken as part of a batch verification process, and there appears to be no limitation to a single step or round explicitly described in these paragraphs.  There is not a clear nexus between the portions of the specification relied upon and the language of the claims.  It is submitted that undue experimentation would still be required to make or use the invention as detailed in the rejection below.
Regarding the rejection of Claim 14 under 35 U.S.C. 112(b) as indefinite, Applicant argues that one of skill in the art would have understood that the auditor device and client device both verifying the POR result would transform the POR result into an OPOR scheme, and that one of skill in the art would have understood that the auditor device verifying the POR result using cryptographic batch verification procedures and the client device public key “would be the main feature of a publicly verifiable POR scheme” and that the client device verifying the POR result using cryptographic batch verification procedures and the client device public key “would be the main feature of the outsourced or delegable POR (OPOR) scheme” (page 12 of the present response).  However, Applicant provides no evidence in support of these assertions. Arguments of counsel alone cannot take the place of evidence in the record.  It is maintained that it is not clear how the steps would result in a secure OPOR scheme and it is not clear how the transformation from POR to OPOR would occur.
Regarding the rejection of Claims 1-12 and 14-18 under 35 U.S.C. 102(a)(1) as anticipated by Armknecht et al, “Outsourced Proofs of Retrievability”, and with general reference to the independent claims, Applicant argues that section 2.1 of Armknecht fails to disclose which entity performs the verify algorithm (pages 13-14 of the present response, citing Armknecht, section 2.1).  However, section 2.2 of Armknecht clearly discloses both the auditor verifying the log information (see “The POR Protocol”) and the user auditing the auditor and verifying the log information (see “The CheckLog Algorithm”).  Applicant further argues that section 2.2 does not use the public key as input (page 14 of the present response, citing Armknecht, section 2.2); however, section 2.1 states that both the prove and verify algorithms use take the public key as input.  Applicant additionally argues that although section 3.2 uses public keys, they are not used for verifying (page 15 of the present response), but even if this is accurate, sections 2.1 and 2.2 do disclose using the client public key for verifying by both the auditor and user.  Applicant further argues that it is not conceded that the auditor conducts a POR, but also acknowledges that the auditor conducts a POR (see page 15 of the present response, citing Armknecht, section 3.1).  Applicant also argues that the use of private keys for signing does not suggest encoding data using the private key as recited in the claims as amended (pages 15-16 of the present response).  However, signing is certainly a form of encoding data.  It is noted that the claims do not recite “encrypting” but rather use the broader encoding (although it is suggested that signing constitutes an encryption operation using the private key as the encryption key).  Applicant additionally makes certain arguments about sections 2.2 and 3.2 of Armknecht (page 16 of the present response) but does not clearly point out a particular feature of the claims that this argument refers to.  Applicant does not point out any particular distinction between the claims and reference in this section. 
Therefore, for the reasons detailed above, the Examiner maintains the rejections as set forth below.

Specification

The objection to the specification for failure to provide proper antecedent basis for the claimed subject matter is NOT withdrawn, because the amendments to the claims have raised new issues, as detailed below.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Claims 1 and 10 have been amended to recite encoding data “using the client device private key”.  There appears to be no mention of such use of a client device private key in the specification.  Therefore, there is not proper antecedent basis for the claims as amended.  For further detail, see below with respect to the rejection under 35 U.S.C. 112(a) for failure to comply with the written description requirement.

Claim Rejections - 35 USC § 112

The rejection of Claims 11 and 12 under 35 U.S.C. 112(a) for failure to comply with the written description requirement is withdrawn in light of Applicant’s remarks (see page 9 of the present response) and the amendments to the claims.  The rejection of Claims 1-12 and 18 under 35 U.S.C. 112(b) as indefinite is withdrawn in light of the amendments to the claims.  The rejection of Claim 1-10 and 18 under 35 U.S.C. 112(a) for failure to comply with the written description requirement, the rejection of Claims 1-10, 14, and 18 under 35 U.S.C. 112(a) for failure to comply with the enablement requirement, and the rejection of Claim 14 under 35 U.S.C. 112(b) as indefinite are NOT withdrawn, because not all issues have been addressed and/or because the amendments have raised new issues, as detailed below.
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claims 1 and 10 have been amended to recite encoding data “using the client device private key”.  Although the specification generally discloses a private key, there appears to be no mention in the specification of using the private key specifically to encode data.  Although Applicant generally points to paragraphs 0045, 0046, 0049, and 0052 of the substitute specification for support of the amended claims (pages 7 and 8-9 of the present response), while some of these paragraphs describe using a private key to encode data, none of these paragraphs specify that this is the private key of a client device.  Therefore, there is not clear written description of the claimed subject matter in the specification. 
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claims 1-10, 14, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
A determination of a failure to comply with the enablement requirement is made considering the undue experimentation factors set forth in MPEP § 2164.01(a).  In the present application, the factors which appear to weigh most heavily are the breadth of the claims (MPEP § 2164.08), the amount of direction provided by the inventor (MPEP § 2164.03), and the existence of working examples (MPEP § 2164.02).  Claims 1 and 10 recite “Committing, by the client device, to the encoded data using data identification information” or similar limitations.  This operation of committing is broadly recited and does not include in the independent claims any further limitation on what functions are used to perform this operation.  Although Claims 2 and 8 further recite that the committing is performed using a Merkle tree or hash function, this is a broad recitation of categories of function with no details required.  The specification only describes committing in similar terms as recited in the claims (see, for example, paragraph 0075 of the substitute specification).  There are no details provided of how the hash functions or Merkle trees are to be used, such as what inputs or what specific algorithms are to be used.  There is not a clear example in the present specification of how this step of committing occurs.  Although Applicant points to paragraph 0063, 0064, 0068, and 0071 of the substitute specification for the use of hash functions or Merkle trees (page 10 of the present response), none of these paragraphs describes any of the steps taken as part of a committing operation.  The lack of details or examples in any detail beyond the claim language suggests that there is little direction provided by the inventor.  Combined with the broad scope of the claims, this suggests that the enablement of the description is not commensurate in scope with the claims (MPEP § 2164.08) and that undue experimentation would be required to make or use the invention based on the disclosure (MPEP § 2164.06).
Claims 1, 10, and 14 further recite a single batch verification procedure or similar, and Claims 1 and 10 have been amended to further recite that the “batch verification procedure comprises verifying different log entries within the logging information in one step or round”.  This batch verification procedure is broadly recited and does not include any further limitation on what underlying functions are used to verify the log entries.  The specification only describes batch verification in similar terms as recited in the claims (see, for example, paragraph 0025 of the substitute specification).  There is not a clear example in the present specification of how verification steps are combined into a batch verification procedure.  Although Applicant points to paragraph 0057 and 0058 of the substitute specification for verification of log entries (pages 10-11 of the present response), none of these paragraphs describes any of the steps taken as part of a batch verification process.  The lack of details or examples in any detail beyond the claim language suggests that there is little direction provided by the inventor.  Combined with the broad scope of the claims, this suggests that the enablement of the description is not commensurate in scope with the claims (MPEP § 2164.08) and that undue experimentation would be required to make or use the invention based on the disclosure (MPEP § 2164.06).
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “providing a secure outsourced or delegable proof-of-retrievability (OPOR) scheme that is transformed from a secure publicly verifiable proof-of-retrievability (POR) scheme” in lines 2-5.  Further, it is not clear how the following steps of computing a POR result and verifying the POR result by an auditor device and client device would then provide a secure OPOR scheme.  It is not clear how the transformation would occur.  The above ambiguities render the claim indefinite.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armknecht et al, “Outsourced Proofs of Retrievability”.
In reference to Claim 1, Armknecht discloses a method that includes generating a public key and private key (sections 2.2 and 3.2, Setup protocol); encoding data to be stored on a storage device using the private key (sections 2.2 and 3.2, Store protocol); exchanging credentials between the storage device, client device, and auditor device (sections 2.2 and 3.2, Setup protocol); committing to the encoded data using data identification information (section 3.2, Store protocol, proving correctness); storing the encoded data on the storage device with the data identification information (sections 2.2 and 3.2, Store protocol); computing logging information for the stored data based on the public key and performing proofs of retrievability between the auditor device and the storage device using a public source of unpredictable randomness (sections 2.2 and 3.2, POR protocol; noting sections 3.1 and 3.2 discussing the GetRandomness generator based on Bitcoin); the auditor verifying the computed logging information using the public key (sections 2.2 and 3.2, CheckLog algorithm; see also section 2.1, public key used in the verify and prove algorithms, and section 2.2, Setup protocol, noting that “for each of the subsequent protocols and procedures that an involved party always uses as inputs its own secret key and the public keys of the other parties”; see further section 3.1, where the auditor conducts PORs which can be verified by the auditor using the appropriate cryptographic keys, i.e. the public key); and the client verifying the logging information using a batch verification procedure using the public key (sections 2.2 and 3.2, CheckLog algorithm; see also sections 2.1 and 2.2, Setup protocol as noted above; see further section 3.1, where the auditor conducts PORs which can be verified by the user using the appropriate cryptographic keys, i.e. the public key, where the user verifies a number of POR in a single batch).
In reference to Claims 2 and 8, Armknecht further discloses using a hash function such as BLS (see section 4.1).
In reference to Claims 3 and 4, Armknecht further discloses time-dependent sources of randomness such as a blockchain (section 3.1, Figure 1; see also section 3.2, GetRandomness generator based on Bitcoin).
In reference to Claim 5, Armknecht further discloses the same batch verification procedure used by the auditor and client (sections 2.2 and 3.2, CheckLog algorithm; see also section 3.1).
In reference to Claims 6, 7, and 18, Armknecht further discloses file tags having random elements, where the file tags are used in performing the POR (section 2.1; see also sections 2.2 and 3.2).
In reference to Claim 9, Armknecht further discloses a pseudo-random function or permutation (sections 3.1 and 3.2).

Claim 10 is directed to a system having functionality corresponding to the method of Claim 1, and is rejected by a similar rationale, mutatis mutandis.
Claim 11 is directed to a software implementation of the functions of computing and verifying logging information as recited in the method of Claim 1, and is rejected by a similar rationale.
Claim 12 is directed to an auditor performing the functions of computing and verifying logging information as recited in the method of Claim 1, and is rejected by a similar rationale.
In reference to Claim 14, Armknecht discloses a method that includes providing a secure outsourced proof-of-retrievability scheme (see the entire document, especially sections 2 and 3) and verifying POR information by an auditor device and subsequently verifying the POR information by a client device using a batch verification procedure and a public key (sections 2.2 and 3.2, CheckLog algorithm; see also section 2.1, public key used in the verify and prove algorithms, and section 2.2, Setup protocol, noting that “for each of the subsequent protocols and procedures that an involved party always uses as inputs its own secret key and the public keys of the other parties”; see further section 3.1, where the auditor conducts PORs which can be verified by the auditor and user using the appropriate cryptographic keys, i.e. the public key, where the user verifies a number of POR in a single batch).



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492